Citation Nr: 1226924	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  04-40 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to a total disability evaluation for compensation based on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO) and Board remand.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc disease of the lumbar spine, currently assigned a 40 percent evaluation, and a right lower extremity neurological impairment, currently assigned a 10 percent evaluation; the combined evaluation for the Veteran's service-connected disorders is 50 percent.

2.  The medical evidence does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSION OF LAW

A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a March 2012 readjudication of the Veteran's claim, a letter dated in January 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 129 S.Ct. 1696 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, Social Security Administration (SSA) records, vocational rehabilitation records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with a VA examination in February 2010, and in February 2012, VA obtained an opinion from the Director of the Compensation and Pension Service with regard to his claim.  The Veteran has not indicated that he found the opinions obtained to be inadequate.  The Board finds that the opinions provided in this case were adequate, as they provide sufficient detail to determine whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment, and to issue a fully informed decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Presently, service connection is in effect for degenerative disc disease of the lumbar spine, rated as 40 percent disabling, and neurological manifestations of the right lower extremity, rated as 10 percent disabling.  The combined rating for the Veteran's service-connected disabilities is 50 percent.  See 38 C.F.R. § 4.25 (2011).  As the combined rating for the Veteran's service-connected disabilities is not 70 percent or more, the schedular percentage criteria for TDIU are not met.  38 C.F.R. § 4.16(a). 

When a veteran's service-connected disabilities do not meet the schedular requirements of 38 C.F.R. § 4.16(a) and a veteran is unemployable by reason of service-connected disabilities, VA must consider whether the evidence of record warrants referral to the Director of Compensation and Pension Service for entitlement to a total rating for compensation purposes based upon individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, in this case the Veteran's claim was referred to VA's Director of Compensation and Pension Service, and in a February 2012 letter, the Director issued an opinion on the issue of whether entitlement to a TDIU was warranted on an extraschedular basis.  

The Veteran contends that he is unable to work as a result of his service-connected back and right leg disorders.  

The medical evidence of record shows that the Veteran is unemployed.  However, there is no competent and probative evidence of record indicating that the Veteran's service-connected disorders preclude him from securing or following substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran's SSA records reveal that he was awarded disability benefits for osteoarthritis and allied disorders beginning in July 2007.  In a November 2006 functional capacity assessment, the Veteran reported that he could occasionally lift no more than 20 pounds, could frequently lift no more than 10 pounds, could stand and/or walk a total of 6 hours in an 8-hour work day, and could sit a total of 6 hours in an 8-hour work day.  His SSA records reflect that he last worked from May 2004 through July 2004 as a welder.  

A December 2005 examination report from J.R., D.O. notes the Veteran's complaints of cervical spine pain resulting in surgery.  He noted difficulty working with his arms above his head, and noted that his entire occupation as a carpenter involved working overhead.  He noted that he could not lift more than 15 to 20 pounds and that he could barely bend over.  Dr. J.R. performed a physical examination of the Veteran and concluded that the Veteran "should be able to work 6 to 8 hours a day in a seated, standing or ambulatory position."  Dr. J.R. noted that the Veteran should not perform work involving lifting over the shoulders or requiring neck flexibility, but that he should have full use of his bilateral upper extremities in terms of grasping, pushing, pulling or manipulation.  Dr. J.R. indicated that the Veteran had full use of his bilateral lower extremities and that he should be able to work around moving machinery and continuously operate automotive equipment with supervision.  He could bend, squat, crawl, climb, or work around unprotected heights.

An October 2007 examination report from P.B., M.D. notes the Veteran's complaints of decreased range of motion of the cervical spine resulting in surgery, as well as pain in his entire back, which was continuous and worse with activity.  He noted that he was told that "light duty" was recommended and no heavy lifting.  After performing a physical examination of the Veteran, Dr. P.B. diagnosed mechanical low back pain, decreased range of motion of the shoulders secondary to shoulder pain, tobacco use, history of alcohol abuse, decreased range of motion of the cervical spine, and mild scoliosis.  Dr. P.B. concluded that the Veteran "should be able to work 8 hours a day in a seated, standing or ambulatory position.  He cannot do over headwork."  Dr. P.B. noted that the Veteran had difficulty looking upwards and should not operate automotive or dangerous equipment, climb ladders, climb ropes or scaffolding, or work around unprotected heights, but that he "should be able to perform light work 8 hours a day."

A November 2007 functional capacity evaluation indicates that the Veteran could not lift more than 20 pounds on an occasional basis, could not frequently lift more than 10 pounds, could not stand or walk more than 6 hours in an 8-hour workday, and could not sit more than 6 hours in an 8-hour workday.  Postural limitations included occasional climbing of ramps and stairs, balancing, stooping, kneeling, crouching, and crawling.  The Veteran was prohibited from climbing ladders, rope, or scaffolding.

In May 2008, the Veteran underwent vocational rehabilitation.  The Veteran exhibited impairments to employment including no prolonged standing, sitting, or walking; no lifting overhead; no lifting heavy objects; and no pushing, pulling, stooping, crawling, or kneeling.  The Veteran's counselor reported that the Veteran's "service-connected disability contributes in substantial part to the impairment of employment.  He has not overcome this impairment through education or employment.  He has been shown to have an employment handicap."  A July 2008 vocational assessment notes that the Veteran was unemployed, and that he last worked as a welder in July 2004.  The assessment indicates that the Veteran had experience working as a skilled trade technician and as a carpenter.  The Veteran reported that he was unable to sit, stand, or walk for prolonged periods, to lift heavy objects, or to use his right hand for prolonged periods.  During the assessment, the Veteran had difficulty sitting longer than 15 minutes due to pain and discomfort, which required him to stand and walk around the room.  The Veteran was found unable to obtain or maintain employment that required prolonged sitting, standing, walking, heavy lifting, or usage of the right hand.  A July 2008 functional capacity evaluation assessed the Veteran's ability to perform the job tasks of computer aided drafting and/or logistics purchasing agent.  The physician who performed the assessment concluded that the Veteran demonstrated moderate difficulty sitting for a prolonged period of time, having to rise occasionally to move around.  He was found best suited to a job which allowed him to stand intermittently.  The physician concluded that, "[w]ith the exception of the sitting limitations he appears to meet the physical requirements of either job."  Estimated activity tolerance for sitting was 30 minutes, for standing was 30 minutes, for walking was 5 minutes, for driving was 60 minutes, and for lifting was 15 pounds.  The Veteran's resume reflects that he received his Associates Degree in December 1975, and that he has subsequently completed additional courses towards his Bachelor's Degree, but that he had not yet obtained that degree.  He received a certification in cost estimating and blueprint reading in 1990.

In February 2010, the Veteran underwent a VA examination to determine the effect of his service-connected disorders on his employability.  The Veteran reported that, after service discharge and until approximately 2002, he worked in construction building houses.  He noted that he was laid off from his job in 2002.  At that time, he had right shoulder surgery and was not able to work.  The Veteran stated that he had occasional training, and learned computer and drafting skills in 2003 for rehabilitation, but was not able to get a job during the prior one and a half years.  The Veteran indicated that he may be able to do a desk job, such as drafting and estimating in the construction industry, but that he had not been able to obtain one at that time.  He reported that he was not able to do any manual work, such as bending and lifting greater than 20 to 25 pounds, due to lower back pain as well as neck pain.

The Veteran complained of lower back pain into the right hip area, which felt knife-like.  The pain increased with sitting and he was limited in his ability to walk and was unable to lift anything.  He indicated that the pain increased when trying to walk and that doing exercises caused dizzy spells.  He estimated that his pain was a 6 or 7 on a 1 to 10 scale, and that it decreased to a 5 when at rest.  The Veteran also reported neck pain, for which he underwent surgery.  The Veteran denied any incapacitating episodes in the prior 12 months.  He described flare-ups of back pain two to three times per week, lasting up to three days.  He indicated that the flare-ups were precipitated by bending and picking up weights greater than 20 to 25 pounds, and that the pain was alleviated with rest, heat, and pain medication.  The Veteran reported that he was unable to lift, climb a ladder, or do any type of construction-like work, including bending, lifting, and walking.  He reported stiffness in his back and intermittent spasms in the lower back, with fatigue and weakness.  He denied a history of leg or foot weakness, bladder complaints, urinary incontinence, using absorbative material, or cathertization.  He also denied bowel complaints and incontinence, but indicated a history of erectile dysfunction lasting three to four years.  The Veteran stated that he used a cane or stick while going for longer walks, and that he has been using a back brace for more than 10 years.  He noted that he could walk up to 45 minutes covering a distance of about one mile if on a flat surface.  He denied a history of unsteadiness or fall.  He related that his low back pain gradually increased after service discharge.  With regard to his daily activities, the Veteran indicated that he had no difficulty eating, grooming, or bathing with the exception of bending to reach his shoes or pick up objects.  The Veteran stated that he has not been able to do occupational work, such as lifting, or construction-type activities since 2001.  He noted problems with pain while driving.  The Veteran stated that he was unemployed and had not worked since 2001.  He noted current treatment for his back, which included pain medication.

Physical examination of the lumbar spine revealed mild diffuse tenderness of the L4-L5 area and towards the right sacroiliac joint.  Range of motion showed flexion to 70 degrees, extension from 0 to 30 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  There was pain at the L4-L5 area during repetitive movements, which he was able to repeat three times with objective evidence of pain causing fatigue, weakness, lack of endurance, and decreased range of motion.  Range of motion was decreased after repetitive motion, and showed flexion to 60 degrees, extension from 0 to 25 degrees, right and left lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  There was no incoordination, but there was objective evidence of pain without evidence of muscle spasm.  There was no change in the spinal contour and gait was mildly antalgic on weight bearing on the right side in the sacroiliac area.  There was no ankylosis.

Neurological examination revealed normal sensory examination.  Deep tendon reflexes were 2+ on the patellar tendons and left Achilles tendon, and 1+ on the right Achilles tendon.  There was no muscle clonus.  The Veteran had normal volitional control of the rectal sphincter.  There was increased pain on straight leg raising at 45 degrees on the left and at 55 degrees on the right.  There was no increased pain on axial pressure on the vertebral column.

X-rays of the lumbar spine showed mild osteopenia, with no evidence of significant posttraumatic or degenerative changes of the lumbar spine.  There was an atherosclerotic arterial change.  The diagnoses were cervical spondylosis, residual of surgery anterior fusion of C4-C5, and mild osteopenia of the lumbar spine.

After reviewing the Veteran's claims file, the VA examiner concluded that it was "less likely than not he will be able to resume his construction type of activities because of his back problems" but that he had the "ability in doing his sitting type of computer type of job evaluating expense type of work on the computers which he is able to do but has to be interrupted because of his inability to do prolonged sitting."  The examiner explained that the Veteran had five years of college in fine arts, and worked in construction home building for many years until he was laid off in 2001.  The examiner noted that, since 2001, the Veteran was not able to work in the construction industry because of back, neck, and shoulder problems.  The examiner stated that the Veteran's back problems "resulted in his decreased range of motion with increasing pain and limited ability in lifting weights and sustain activities for gainful employment."

In February 2012, the Veteran's claim was referred to VA's Director of the Compensation and Pension Service for review based on extraschedular consideration.  After thoroughly reviewing the Veteran's claims file, the Director concluded that the Veteran "is capable to performing occupations of a sedentary nature.  The record contains no evidence which shows that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected back condition."  Accordingly, the Director concluded that entitlement to TDIU on an extraschedular basis was not warranted.

The Board finds that the Veteran's service-connected low back and right lower extremity disorders have not been shown to preclude employment consistent with his education and occupational experience.  The evidence shows that the Veteran can no longer work in a position in the construction industry, and that the Veteran's employment history reflects that the majority of his work experience has been in that field.  However, while the Veteran may not be able to work in the construction field, which certainly limits his employment opportunities, the evidence does not reflect that he is precluded from securing employment in a sedentary job which permits him the ability to stand up and move around as needed.  In fact, the July 2008 functional capacity evaluation performed during the Veteran's vocational rehabilitation found that the Veteran met the physical requirements for the jobs of computer aided drafting and logistics purchasing agent with the exception of the sitting limitations.  In addition, the February 2010 VA examiner concluded that the Veteran had the ability to do "sitting type of computer type of job" but that his work would need to be interrupted due to his inability to sit for a prolonged period of time.  Further, in February 2012, VA's Director of the Compensation and Pension service concluded that the Veteran was "capable of performing occupations of a sedentary nature."

There is no probative medical evidence of record which states that the Veteran's low back disorder or right lower extremity disorder, acting alone or in concert with each other, prevent him from securing or following a substantially gainful occupation.  A December 2005 private examination report reflects that the Veteran "should be able to work 6 to 8  hours a day in a seated, standing, or ambulatory position."  An October 2007 private examination report concluded that the Veteran "should be able to work 8 hours a day in a seated, standing or ambulatory position."  A July 2008 functional capacity evaluation found that the Veteran met the physical requirements for positions as a computer aided drafting and/or logistics purchasing agent with the exception of sitting limitations.  The physician noted that the Veteran was best suited to a job which allowed him to stand intermittently.  A February 2010 VA examiner concluded that, although the Veteran would not be able to resume his employment in the construction industry, he had the ability to perform sedentary work provided that he could stand occasionally due to his inability to sit for prolonged periods of time.  Last, in February 2012, VA's Director of the Compensation and Pension Service found that the Veteran was "capable of performing occupations of a sedentary nature."  None of the medical evidence reflects a finding that the Veteran is unemployable as a result of his service-connected low back or right lower extremity disorders.  Although the evidence reveals that the Veteran has some restrictions in his ability to sit for prolonged periods of time in a sedentary position due to his service-connected low back disorder, the medical evidence of record does not reflect that this restriction renders him unable to secure substantially gainful employment.

A total rating for compensation purposes based upon individual unemployability is granted only when it is established that the service-connected disabilities are so severe, standing alone or in concert with each other, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected low back and right lower extremity disorders may have a negative effect on his employability, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following any type of substantially gainful occupation. 

As the competent medical evidence of record does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected low back and right lower extremity disorders, a total rating for compensation purposes based upon individual unemployability is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


